859 So.2d 553 (2003)
STATE of Florida, Appellant,
v.
Jennifer MASKER, Appellee.
No. 5D03-2092.
District Court of Appeal of Florida, Fifth District.
November 21, 2003.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Belle B. Schumann, Assistant Attorney General, Daytona Beach, for Appellant.
David D. Ege, Daytona Beach, for Appellee.
GRIFFIN, J.
This is the State's appeal of the trial court's order suppressing evidence consisting of urine test results on the authority of State v. Bodden, 27 Fla. L. Weekly D2382, __ So.2d ___, 2002 WL 31421575 (Fla. 2d DCA Oct.30, 2002), review granted, 853 So.2d 1071 (Fla.2003).[1] We recently decided State v. Pierre, 854 So.2d 231 (Fla. 5th DCA 2003), in which we disagreed with Bodden, reversed the suppression order and certified conflict with Bodden. Following Pierre, we again reverse the appealed order and certify conflict with Bodden.
REVERSED and REMANDED.
SHARP, W., and PETERSON, JJ., concur.
NOTES
[1]  This case was certified to be one of great public importance. See Fla. R.App. P. 9.160(e)(2).